DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2020, 12/18/2020, 03/05/2021, 09/28/2021, 01/25/2022, 03/17/2022, 04/18/2022, 05/04/2022, 05/18/2022, and 09/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the polishing liquid reservoir 37 (pg. 5, ln 18 and pg. 20, ln 8) and the cold stream 52 (pg. 17, ln 4) as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "90" and "93" have both been used to designate the pad conditioner in the specification pg. 6, ln 27 and pg. 7, ln 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In pg. 6, ln 26, the reference character of the pad conditioner is 93, but it is 90 in pg. 7, ln 7.
In pg. 7, ln 2-3, the phrase “an outer polishing layer 34 and a softer backing layer 32” should be replaced with “an outer polishing layer [[34]]32 and a softer backing layer [[32]]34”.
The reference character 250 is described as the “cleaning cup” in pg. 7, ln 11, the “conditioner steam treating assembly” in pg. 11, ln 17, and the “assembly” in pg. 13, ln 6.
In pg. 9, ln 9 and 28, the reference character “pedestal 205” should be replaced with “pedestal [[205]]204”.
In pg. 12, ln 4 the term “housing cup 255” should be replaced with “housing [[cup ]]255”.
In pg. 14, ln 10, the reference character “polishing station 22” should be replaced with “polishing station [[22]]20”.
In pg. 14, ln 12, the term “polishing system 20” should be replaced with “polishing station 20”.
In pg. 17, ln 3, the terms “liquid coolant 130” and “gas coolant 132” should be replaced with “liquid coolant source 130” and “gas coolant source 132”.
In pg. 21, ln 13, the term “rinse system 106” should be replaced with “high pressure rinse system 106”.
In pg. 22, ln 4, the term “polishing system 2” should be replaced with “polishing apparatus 2”.
In pg. 22, ln 14, the term “polishing system 20” should be replaced with “polishing station 20”.
In pg. 23, ln 20, the term “condensate” should be replaced with “condensation”.
Appropriate correction is required.

The examiner has acknowledged that in Amendments to the Specification, the applicant requested replacing the paragraph beginning at page 11, line 29 but the corresponding paragraph begins at page 11, line 17. In addition, the applicant requested replacing the paragraph beginning at page 18, line 1 but the corresponding paragraph begins at page 18, line 22. The requested amendments are accepted by the examiner.

Claim Objections
Claims 1, 13, and 15 are objected to because of the following informalities:
In claim 1, ln 5, the term “the polishing pad” should be amended as “[[the]]a polishing pad” because it is not positively cited in ln 2.
In claim 13, ln 2, the term “a coolant” should be amended as “[[a]]the coolant”.
In claim 15, ln 1, the term “the coolant medium” should be amended as “the liquid coolant medium”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, the phrase “the nozzles at the nozzle” lacks antecedent basis and it may be amended as “the 
Further, the phrase “starting and stopping fluid flow through the nozzles at the nozzle” renders the claim vague and indefinite because it is not clear how there can be a plurality of nozzles at a single nozzle. Regarding the nozzle(s), the specification ambiguously discloses, in pg. 8, ln 31 – pg. 9, ln 1, that “the nozzles 225 can be configured to start and stop fluid flow through the nozzles 225”. On the other hand, the specification discloses, in pg. 15, ln 11-12, that “each nozzle 120 can be configured to start and stop fluid flow through each nozzle 120, e.g., using the controller 12”. It may be understood that each nozzle does not have a mechanism to control the fluid flow, but the controller 12 can start or stop fluid flow. The specification does not elaborate whether one nozzle can start the fluid flow while another nozzle can stop the fluid flow simultaneously. The specification also does not disclose any need for one nozzle to start the cooling fluid flow but another nozzle disposed at the same arm to stop the cooling fluid flow. For examination purposes the examiner has interpreted a controller can start or stop the fluid flow through at least one nozzle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 9,067,296, cited on 12/18/2020 IDS), hereinafter Ono.
Regarding claim 1, Ono discloses, in fig. 1, a chemical mechanical polishing (CMP) system, comprising: 
a platen (polishing table 12) to support a polishing pad having a polishing surface (see fig. 1, rotatable polishing table 12 supports polishing pad 14 having a polishing surface 14a); 
a source of coolant (gas supply source 32); 
a dispenser (nozzle 30) having one or more apertures (gas ejecting ports 30a) suspended over the platen to direct coolant from the source of coolant onto the polishing surface of the polishing pad (fig. 1, nozzle 30 is suspended over the polishing table 12 to direct coolant to the polishing pad 14; col. 5, ln 63-64, cooling nozzle 30 is connected to a gas supply line 34 extending from a gas supply source 32); and 
a controller (controller 42) coupled to the source of coolant and configured to cause the source of coolant (gas supply source 32) to deliver the coolant through the one or more apertures (gas ejecting ports 30a) onto the polishing surface (polishing surface 14a) during a selected step of a polishing operation (col. 6, ln 21-39: controller 42 controls the opening of a pressure control valve 36 such that the cooling gas is ejected from the gas ejecting ports 30a toward the polishing pad 14. The controller 42 monitors an actual surface temperature of the polishing pad to control the pressure control valve 36 to adjust a cooling fluid flow rate during a polishing process).  

Regarding claim 2, Ono discloses the CMP system as in claim 1, wherein the source of coolant comprises a source of a liquid coolant medium (col. 5, ln 48-55, temperature-controlled mist may be used for cooling).  

Regarding claim 3, Ono discloses the CMP system as in claim 2, wherein the liquid coolant medium comprises water (col. 5, ln 48-55, temperature-controlled mist may be used for cooling. The mist is water particles). 

Regarding claim 4, Ono discloses the CMP system as in claim 1, wherein the source of coolant comprises a source of a gas coolant medium (col. 6, ln 1-2, cooling gas is supplied from the gas supply source 32).  

Regarding claim 6, Ono discloses the CMP system as in claim 4, wherein the source of gas coolant medium includes compressed gas (col. 6, ln 1-2, compressed air is supplied from the gas supply source).

Regarding claim 8, Ono discloses the CMP system as in claim 1, comprising a valve configured to start and stop fluid flow through the one or more apertures (col. 6, ln 21-39: controller 42 controls the opening of a pressure control valve 36 such that the cooling gas is ejected from the gas ejecting ports 30a).  

Claims 12, 13, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoshima et al. (TW 201304908A1, cited on 09/28/2021 IDS), hereinafter Motoshima.
Regarding claim 12, Motoshima discloses a method of chemical mechanical polishing (abstract, polishing of a substrate while controlling temperature of polishing pad by gas), comprising: 
bulk polishing of a substrate with a polishing pad (Motoshima English translation, pg. 7, ln 58-60, polishing has a main grinding step which is a bulk polishing) in a first temperature range; and 
performing one or more of metal clearing or over-polishing of the substrate with the polishing pad (Motoshima English translation, pg. 16, ln 2-3, a finishing polishing step is performed after the main grinding step while temperature of the polishing pad 102 is controlled) or conditioning of the polishing pad with a temperature of a polishing surface of the polishing pad lowered by a coolant to be in a second temperature range that is lower than the first temperature range (Motoshima English translation, pg. 16, ln 5-7, compared to the main grinding step, the finishing polishing step is done at first and second set temperature; ln 2-9, controller can set different temperatures. While the first and second temperatures are set low for the finishing polishing step compared to the main grinding step, the temperature of the polishing pad is controlled to the second temperature set and polishing is continued. Therefore, a subsequent polishing step after the main grinding step is done at lower temperature than the main grinding step).  

Regarding claim 13, Motoshima discloses the CMP method as in claim 12, wherein lowering the temperature includes flowing a coolant onto the polishing surface through one or more nozzles suspended on an arm over the polishing surface of the polishing pad (fig. 1 and Motoshima English translation, pg. 3, ln 42-51, an arm-shaped pad temperature adjusting mechanism 20 sprays gas onto a polishing pad 2 through nozzles 22 to cool the polishing pad).  

Regarding claim 16, Motoshima discloses the method as in claim 13, wherein the coolant comprises a gas coolant medium (Motoshima English translation, pg. 3, ln 42-43, the polishing pad can be cooled by ejecting gas).  

Regarding claim 18, Motoshima discloses the method as in claim 16, comprising flowing the gas coolant medium from a source of compressed gas (Motoshima English translation, pg. 8, ln 45-47, the manifold 21 of the pad temperature adjusting mechanism 20 is connected to a compressed air source).  

Regarding claim 20, Motoshima discloses the method as in claim 13, comprising starting and stopping fluid flow through the nozzles at the nozzle (Motoshima English translation, pg. 7, ln 9-12, a valve opening is controlled to control gas injection from at least one gas injection nozzle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ono, in view of Eda et al. (US 2013/0045596, cited on 08/26/2020 IDS), hereinafter Eda.
Regarding claim 5, Ono discloses the CMP system as in claim 4, but does not disclose the gas coolant medium includes nitrogen or carbon dioxide.  
Eda teaches, in an analogous CMP field of endeavor, a polishing apparatus wherein a gas coolant medium includes nitrogen or carbon dioxide (para. [0035], cooling nozzle ejects compressed air or nitrogen gas to a polishing pad).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP cooling system of Ono to provide the gas coolant medium including nitrogen as taught by Eda because nonreactive and non-flammable nitrogen gas can provide a quick and simple medium of cooling in an environment where oxygen and elevated temperature exist when a substrate is polished on a polishing pad.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ono, in view of Lofton (WO 1990013735A1, cited on 12/18/2020 IDS).
Regarding claim 7, Ono discloses the CMP system as in claim 4, wherein the source of gas coolant medium is configured to direct a cold stream of gas onto the polishing pad (col. 5, ln 63 – col. 6, ln 11, the cooling gas that is supplied from the gas supply source 32 is ejected toward the polishing pad 14), but does not disclose the source of gas coolant medium is connected to a vortex tube.  
Lofton teaches, in a machine tool field of endeavor and capable of solving primary problem, a cooling apparatus wherein a source of gas coolant medium is connected to a vortex tube configured to direct a cold stream of gas (fig. 1 and pg. 6, ln 3-14, cooling unit 29 takes a form of a vortex tube where cold air is blown out from a cold air orifice to a workpiece 15 of a machine tool).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP apparatus of Ono to provide the vortex tube as taught by Lofton because the vortex tube provides an extremely simple, reliable and foolproof means of providing a flow of cold air (Loftton, pg. 7, ln 18-20). The use of the vortex tube may ensure that there is the minimum energy loss in delivery of the cooling gas.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, in view of Wang et al. (US 2014/0315381), hereinafter Wang.
Regarding claims 9-11, Ono discloses the CMP system as in claim 1, but does not disclose the selected step is (as to claim 9) a conditioning step, (as to claim 10) a metal clearing step, and (as to claim 11) an over-polish step. 
Wang teaches, in an analogous CMP field of endeavor, steps of polishing operation includes a conditioning step, a metal clearing step, and an over-polish step (para. [0021], a CMP station 106 may perform a different CMP process such as bulk metal layer removal, metal clearing polishing, and over-polishing. In addition, a CMP unit may include a pad conditioning device that may recondition the polishing surface of the polishing pad. While Wang’s CMP system comprises a PVD/CVD station 102 for cooling, the CMP unit of the CMP station 106 comprises a fluid delivery device which can deliver liquid to a polishing pad on a rotating platen, therefore, the Wang’s CMP station 106 is capable of supplying coolant fluid during the conditioning, metal clearing, and over-polish steps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP operation of Ono to provide the conditioning step, the metal clearing step, and the over-polish step as taught by Wang in order to perform different CMP processes in one place so that a less polishing space and time are required than having different CMP processes at different polishing settings.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Motoshima, in view of Ono.
Regarding claim 14, Motoshima discloses the CMP method as in claim 13, but does not disclose the coolant comprises a liquid coolant medium (Motoshima English translation, pg. 3, ln 39-41, Motoshima’s CMP apparatus comprises a sprayer for injecting liquid to toward a polishing pad although it is for cleaning, not for cooling).  
Ono teaches, in an analogous CMP field of endeavor, a cooling apparatus wherein the coolant comprises a liquid coolant medium (col. 5, ln 48-55, a mist ejection section ejects a temperature-controlled mist for cooling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP apparatus of Motoshima to provide the liquid coolant medium as taught by Ono in order to cool the polishing pad quickly. Evaporation of mist may result in effective cooling in a short time.

Regarding claim 15, Motoshima as modified by Ono teaches the CMP method as in claim 14, wherein the coolant medium comprises water (Ono, col. 5, ln 48-55, a mist ejection section ejects a temperature-controlled mist for cooling).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Motoshima, in view of Eda.
Regarding claim 17, Motoshima discloses the CMP method as in claim 16, wherein the gas coolant medium is used (col. 5, ln 35-47, the gas ejecting ports 30a ejects a cooling gas such as compressed air toward the polishing pad 14), but does not disclose the gas coolant medium includes nitrogen or carbon dioxide.  
Eda teaches, in an analogous CMP field of endeavor, a polishing apparatus wherein a gas coolant medium includes nitrogen or carbon dioxide (para. [0035], as explained in claim 5 above, cooling nozzle ejects compressed air or nitrogen gas to a polishing pad).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP cooling system of Motoshima to provide the gas coolant medium including nitrogen as taught by Eda because nonreactive and non-flammable nitrogen gas can provide a quick and simple medium of cooling in an environment where oxygen and elevated temperature exist when a substrate is polished on a polishing pad.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Motoshima, in view of Lofton.
Regarding claim 19, Motoshima discloses the CMP method as in claim 16, comprising directing the gas coolant medium to direct a cold stream of gas onto the polishing pad (Motoshima English translation, pg. 3, ln 46-49, the gas is sprayed onto the polishing pad to adjust the temperature of the polishing pad), but does not disclose the gas coolant medium is directed through a vortex tube.  
Lofton teaches, in a machine tool field of endeavor and capable of solving primary problem, a cooling apparatus wherein a gas coolant medium is directed to a vortex tube to direct a cold stream of gas (fig. 1 and pg. 6, ln 3-14, as explained in claim 7 above, cooling unit 29 takes a form of a vortex tube where cold air is blown out from a cold air orifice to a workpiece 15 of a machine tool).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CMP apparatus of Motoshima to provide the vortex tube as taught by Lofton because the vortex tube provides an extremely simple, reliable and foolproof means of providing a flow of cold air (Loftton, pg. 7, ln 18-20). The use of the vortex tube may ensure that there is the minimum energy loss in delivery of the cooling gas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sotozaki et al. (US 2018/0290263) discloses a CMP apparatus comprising a temperature adjuster which adjusts a temperature of a polishing surface by injecting gas through nozzles.
Baba et al. (US 2019/0143477) discloses a CMP apparatus comprising a cooling mechanism which utilizes a cooling fluid to cool a surface of a polishing pad.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723